DETAILED ACTION

This action is in response to the application filed on 5/30/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11349392. Although the claims at issue are not identical, they are not patentably distinct from each other because: 	Claim 1, of the instant application, states: a power voltage generator comprising: a booster configured to receive an input voltage and to output an output voltage; 5a voltage sensor configured to generate a sensing voltage by sensing the output voltage; a constant voltage controller configured to generate a first switching signal to control a switch based on the sensing voltage with a reference voltage; a constant current controller configured to generate a gain based on a ratio of an electrode signal of the switch and a target signal; and 10a gain operator connected to the constant voltage controller and the constant current controller, and configured to generate a second switching signal by multiplying the gain to the first switching signal. 	Claim 1, of US Patent 11349392, states: A power voltage generator comprising: a booster configured to boost an input voltage to an output voltage based on an on-off operation of a switch; a voltage sensor configured to generate a sensing voltage by sensing the output voltage; a constant voltage controller configured to generate a first switching signal to control the switch by comparing the sensing voltage with a reference voltage; a constant current controller configured to generate a gain based on a ratio of an electrode signal of the switch and a target signal by comparing the electrode signal of the switch with the target signal; and a gain operator connected to the constant voltage controller to receive an output from the constant voltage controller and the constant current controller to receive the gain from the constant current controller, and configured to generate a second switching signal by multiplying the gain to the first switching signal. 	Claim 2, of the instant application, states: The power voltage generator of claim 1, wherein an on-off operation of the 15switch is controlled by the second switching signal. 	Claim 2, of US Patent 11349392, states: The power voltage generator of claim 1, wherein the on-off operation of the switch is controlled by the second switching signal.	 	Claim 3, of the instant application, states: The power voltage generator of claim 2, wherein the booster includes an inductor, a first diode, and the switch, the inductor includes a first terminal to which the input voltage is applied and a second 20terminal connected to a first electrode of the first diode, the switch includes a gate electrode, a source electrode and a drain electrode, the second switching signal being applied to the gate electrode, and the drain electrode being connected to the first electrode of the first diode, and the first diode includes the first electrode connected to the second terminal of the 25inductor and a second electrode connected to the voltage sensor and outputting the output voltage to the voltage sensor. 	Claim 3, of US Patent 11349392, states: The power voltage generator of claim 2, wherein the booster includes an inductor, a first diode, and the switch, the inductor includes a first terminal to which the input voltage is applied and a second terminal connected to a first electrode of the first diode, the switch includes a gate electrode, a source electrode and a drain electrode, the second switching signal being applied to the gate electrode, and the drain electrode being connected to the first electrode of the first diode, and the first diode includes the first electrode connected to the second terminal of the inductor and a second electrode connected to the voltage sensor and outputting the output voltage to the voltage sensor. 	Claim 4, of the instant application, states: The power voltage generator of claim 3, wherein the electrode signal of the switch is a first signal which is a signal of the gate electrode of the switch. 	Claim 4, of US Patent 11349392, states: The power voltage generator of claim 3, wherein the electrode signal of the switch is a first signal which is a signal of the gate electrode of the switch. 	Claim 5, of the instant application, states: The power voltage generator of claim 4, wherein the first signal is a pulse width modulation signal, and the power voltage generator further comprises a signal smoothing circuit configured to convert the first signal, which is the pulse width modulation signal, into a second signal, 10which is a direct current signal. 	Claim 5, of US Patent 11349392, states: The power voltage generator of claim 4, wherein the first signal is a pulse width modulation signal, and the power voltage generator further comprises a signal smoothing circuit configured to convert the first signal, which is the pulse width modulation signal, into a second signal, which is a direct current signal. 	Claim 6, of the instant application, states: The power voltage generator of claim 5, wherein the signal smoothing circuit includes a second diode, a resistor, and a capacitor, the second diode includes a first electrode to which the first signal is applied and a 15second electrode connected to a first terminal of the resistor, the resistor includes a first terminal connected to the second electrode of the second diode and a second terminal connected to a ground, and the capacitor includes a first electrode connected to the second electrode of the second diode and a second electrode connected to the ground.  	Claim 6, of US Patent 11349392, states: The power voltage generator of claim 5, wherein the signal smoothing circuit includes a second diode, a resistor, and a capacitor, the second diode includes a first electrode to which the first signal is applied and a second electrode connected to a first terminal of the resistor, the resistor includes a first terminal connected to the second electrode of the second diode and a second terminal connected to a ground, and the capacitor includes a first electrode connected to the second electrode of the second diode and a second electrode connected to the ground. 	Claim 7, of the instant application, states: The power voltage generator of claim 4, wherein the constant current controller is configured to generate the gain by comparing the second signal with a target duty ratio signal for generating a target current determined based on a load of input image data of a display device, and 25the target current increases as the load of the input image data increases and maintains a saturation current after the target current reaches the saturation current.   	Claim 7, of US Patent 11349392, states: The power voltage generator of claim 4, wherein the constant current controller is configured to generate the gain by comparing the second signal with a target duty ratio signal for generating a target current determined based on a load of input image data of a display device, and the target current increases as the load of the input image data increases and maintains a saturation current after the target current reaches the saturation current. 	Claim 8, of the instant application, states: The power voltage generator of claim 7, wherein the constant current controller includes a second operator including a first input electrode to which the target duty 5ratio signal is input, a second input electrode to which the second signal is applied, and an output electrode connected to the gain operator and outputting the gain to the gain operator.   	Claim 8, of US Patent 11349392, states: The power voltage generator of claim 7, wherein the constant current controller includes a second operator including a first input electrode to which the target duty ratio signal is input, a second input electrode to which the second signal is applied, and an output electrode connected to the gain operator and outputting the gain to the gain operator. 	Claim 9, of the instant application, states: The power voltage generator of claim 8, wherein the constant current controller is configured to shut down the power voltage generator when a difference between 10the target duty ratio signal and the second signal is greater than or equal to a threshold.    	Claim 9, of US Patent 11349392, states: The power voltage generator of claim 8, wherein the constant current controller is configured to shut down the power voltage generator when a difference between the target duty ratio signal and the second signal is greater than or equal to a threshold. 	Claim 10, of the instant application, states: The power voltage generator of claim 9, wherein the second operator is configured to output the gain of zero (0) when the difference between the target duty ratio signal and the second signal is greater than or equal to the threshold.   	Claim 10, of US Patent 11349392, states: The power voltage generator of claim 9, wherein the second operator is configured to output the gain of zero (0) when the difference between the target duty ratio signal and the second signal is greater than or equal to the threshold.   	Claim 11, of the instant application, states: The power voltage generator of claim 7, wherein, when the input voltage of the booster is VI, the output voltage of the booster is VO, an output current of the booster is IO, a measured duty ratio of the switch is D, an inductance of the inductor is L, and a time is t, the IO is represented as follows: 
    PNG
    media_image1.png
    38
    290
    media_image1.png
    Greyscale
 	Claim 11, of US Patent 11349392, states: The power voltage generator of claim 7, wherein, when the input voltage of the booster is VI, the output voltage of the booster is VO, an output current of the booster is IO, a measured duty ratio of the switch is D, an inductance of the inductor is L, and a time is t, the IO is represented as follows: 
    PNG
    media_image1.png
    38
    290
    media_image1.png
    Greyscale

 	Claim 12, of the instant application, states: The power voltage generator of claim 3, wherein the electrode signal of the switch is a first signal which is a signal of the source electrode of the switch. 	Claim 12, of US Patent 11349392, states: The power voltage generator of claim 3, wherein the electrode signal of the switch is a first signal which is a signal of the source electrode of the switch. 25 	Claim 13, of the instant application, states: The power voltage generator of claim 12, wherein the first signal is a 1triangular wave signal, and the power voltage generator further comprises a signal smoothing circuit configured to convert the first signal, which is the triangle wave signal, into a second signal, which is a direct current signal. 	Claim 13, of US Patent 11349392, states: The power voltage generator of claim 12, wherein the first signal is a triangular wave signal, and the power voltage generator further comprises a signal smoothing circuit configured to convert the first signal, which is the triangle wave signal, into a second signal, which is a direct current signal. 	Claim 14, of the instant application, states: The power voltage generator of claim 13, wherein the signal smoothing circuit includes a second diode, a resistor, and a capacitor, the second diode includes a first electrode to which the first signal is applied and a second electrode connected to a first terminal of the resistor, 10the resistor includes the first terminal connected to the second electrode of the second diode and a second terminal connected to a ground, and the capacitor includes a first electrode connected to the second electrode of the second diode and a second electrode connected to a ground.   	Claim 14, of US Patent 11349392, states: The power voltage generator of claim 13, wherein the signal smoothing circuit includes a second diode, a resistor, and a capacitor, the second diode includes a first electrode to which the first signal is applied and a second electrode connected to a first terminal of the resistor, the resistor includes the first terminal connected to the second electrode of the second diode and a second terminal connected to a ground, and the capacitor includes a first electrode connected to the second electrode of the second diode and a second electrode connected to a ground. 	Claim 15, of the instant application, states:15 The power voltage generator of claim 12, wherein the constant current controller is configured to generate the gain by comparing the second signal with a net power control signal determined by a load of an input image data of a display device, and the net power control signal increases as the load of the input image data increases and maintains a saturation level after the net power control signal reaches the saturation level.   	Claim 15, of US Patent 11349392, states: The power voltage generator of claim 12, wherein the constant current controller is configured to generate the gain by comparing the second signal with a net power control signal determined by a load of an input image data of a display device, and the net power control signal increases as the load of the input image data increases and maintains a saturation level after the net power control signal reaches the saturation level. 	Claim 16, of the instant application, states: The power voltage generator of claim 15, wherein the constant current controller includes a second operator including a first input electrode to which the net power control signal is input, a second input electrode to which the second signal is applied, and an output electrode connected to the gain operator and outputting the gain to the gain operator.  	Claim 16, of US Patent 11349392, states: The power voltage generator of claim 15, wherein the constant current controller includes a second operator including a first input electrode to which the net power control signal is input, a second input electrode to which the second signal is applied, and an output electrode connected to the gain operator and outputting the gain to the gain operator. 	Claim 17, of the instant application, states: The power voltage generator of claim 16, wherein the constant current controller is configured to shut down the power voltage generator when a difference between the net power control signal and the second signal is greater than or equal to a threshold.   	Claim 17, of US Patent 11349392, states: The power voltage generator of claim 16, wherein the constant current controller is configured to shut down the power voltage generator when a difference between the net power control signal and the second signal is greater than or equal to a threshold. 	 	Claim 18, of the instant application, states:5 The power voltage generator of claim 17, wherein the second operator outputs the gain of zero (0) when the difference between the net power control signal and the second signal is greater than or equal to the threshold.   	Claim 18, of US Patent 11349392, states: The power voltage generator of claim 17, wherein the second operator outputs the gain of zero (0) when the difference between the net power control signal and the second signal is greater than or equal to the threshold. 	Claim 19, of the instant application, states: The power voltage generator of claim 3, wherein the voltage sensor includes 10a first sensing resistor and a second sensing resistor, the first sensing resistor includes a first terminal connected to the second electrode of the first diode and a second terminal connected to a first terminal of the second sensing resistor, and the second sensing resistor includes a first terminal connected to the second terminal 15of the first sensing resistor and a second terminal connected to a ground.   	Claim 19, of US Patent 11349392, states: The power voltage generator of claim 3, wherein the voltage sensor includes a first sensing resistor and a second sensing resistor, the first sensing resistor includes a first terminal connected to the second electrode of the first diode and a second terminal connected to a first terminal of the second sensing resistor, and the second sensing resistor includes a first terminal connected to the second terminal of the first sensing resistor and a second terminal connected to a ground. 	Claim 20, of the instant application, states: The power voltage generator of claim 3, wherein the constant voltage controller includes a first operator including a first input electrode to which the sensing voltage is applied, a second input electrode to which the reference voltage is applied, and an output 20electrode connected to the gain operator and outputting the first switching signal to the gain operator.  	Claim 20, of US Patent 11349392, states: The power voltage generator of claim 3, wherein the constant voltage controller includes a first operator including a first input electrode to which the sensing voltage is applied, a second input electrode to which the reference voltage is applied, and an output electrode connected to the gain operator and outputting the first switching signal to the gain operator. 	Claim 21, of the instant application, states: A display device comprising a display panel including a gate line, a data line, and a pixel connected to the gate line 25and the data line; a gate driver configured to output a gate signal to the gate line; a data driver configured to output a data voltage to the data line; and a power voltage generator configured to apply a power voltage to the pixel, wherein the power voltage generator comprises: 5a booster configured to receive an input voltage and to output an output voltage, a voltage sensor configured to generate a sensing voltage by sensing the output voltage; a constant voltage controller configured to generate a first switching signal to control a switch based on the sensing voltage with a reference voltage, a constant current controller connected to the switch to receive an electrode signal 10from the switch and configured to generate a gain based on a ratio of the electrode signal of the switch and a target signal, and a gain operator connected to the constant voltage controller and the constant current controller, and configured to generate a second switching signal by multiplying the gain to the first switching signal, and 15wherein the output voltage is the power voltage.   	Claim 21, of US Patent 11349392, states: A display device comprising: a display panel including a gate line, a data line, and a pixel connected to the gate line and the data line and configured to display an image based on input image data; a gate driver configured to output a gate signal to the gate line; a data driver configured to output a data voltage to the data line; and a power voltage generator configured to apply a power voltage to the pixel, wherein the power voltage generator comprises: a booster configured to boost an input voltage to an output voltage based on an on-off operation of a switch, a voltage sensor configured to generate a sensing voltage by sensing the output voltage; a constant voltage controller configured to generate a first switching signal to control the switch by comparing the sensing voltage with a reference voltage, a constant current controller connected to the switch to receive an electrode signal from the switch and configured to generate a gain based on a ratio of the electrode signal of the switch and a target signal by comparing the electrode signal of the switch with the target signal, and a gain operator connected to the constant voltage controller to receive an output from the constant voltage controller and the constant current controller to receive the gain from the constant current controller, and configured to generate a second switching signal by multiplying the gain to the first switching signal, and wherein the output voltage is the power voltage. 	Claim 22, of the instant application, states: The display device of claim 21, wherein an on-off operation of the switch is controlled by the second switching signal. 	Claim 22, of US Patent 11349392, states: The display device of claim 21, wherein the on-off operation of the switch is controlled by the second switching signal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Park et al. (US Patent 11087664) discloses a dc/dc converter and display device including the same. 	Hong et al. (US Patent 11030961) discloses a dc/dc converter and display apparatus having the same.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838